Citation Nr: 0718131	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  95-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for shrapnel wound 
residuals of the left thigh, currently rated as 10 percent 
disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to June 
8, 2000.

4.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from June 8, 
2000.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied an 
increased rating for shrapnel wound residuals of the left 
thigh and also denied service connection for arthritis of the 
back.  The issue of service connection for arthritis of the 
left knee was remanded.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 1998 Order, the Court 
vacated the Board's decision and, in pertinent part, remanded 
the issues of service connection for arthritis of the back as 
well as an increased rating for residuals of a shrapnel wound 
of the left thigh back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).  

In a June 1999 decision, in pertinent part, the Board granted 
service connection for arthritis of the back.  The issue of 
entitlement to an increased rating for residuals of a 
shrapnel wound of the left thigh was remanded.  

In a July 1999 rating decision, the grant of service 
connection for arthritis of the back was implemented.  A 10 
percent rating was assigned effective August 12, 1994.  The 
veteran perfected an appeal as to the initial rating for the 
back disability.  

In an April 2000 rating decision, service connection was 
granted for degenerative changes of the left knee and a 10 
percent rating was assigned effective August 12, 1994.  The 
veteran perfected an appeal as to the initial rating for the 
left knee disability.  

In an August 2001 rating decision, the evaluation for the 
back disability was increased to 40 percent effective June 8, 
2000, and the disability was recharacterized as degenerative 
disc disease of the lumbar spine.  A higher rating for the 
left knee disability was denied.  

In a June 2004 decision, the Board, in pertinent part, denied 
a rating in excess of 10 percent for degenerative changes of 
the left knee; a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine prior to June 
8, 2000; a rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine from June 8, 2000; and a 
rating in excess of 10 percent for residuals of a shrapnel 
wound of the left anterior thigh.  

At this juncture, the Board notes that the veteran's case was 
assigned a new docket number, 96-45 562A, as the veteran had 
appealed new issues from recent rating decisions, as noted 
above.  However, the matter of the increased rating for the 
left thigh disability remained on appeal from the November 
1994 rating decision.  As such, the previously assigned, 
earlier docket number, should have remained in effect, due to 
that issue.  As such, the Board has listed the earlier docket 
number on the front page of this decision.  

The veteran appealed the Board's June 2004 decision to the 
Court.  By an August 2005 Order, the Court vacated the 
Board's decision, in pertinent part, as to the issues listed 
on the front page of this decision, and remanded them to the 
Board.  

In an April 2006 Board decision, the Board, in pertinent 
part, denied a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to 
June 8, 2000, and remanded the issues of a rating in excess 
of 10 percent for the left thigh; a rating in excess of 40 
percent for the degenerative disc disease of the lumbar 
spine, from June 8, 2000; and an initial rating in excess of 
10 percent for the left knee disability.  

The veteran appealed the denied issue of a rating in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine, prior to June 8, 2000, to the Court.  By an August 
2006 Order, that issue was vacated and remanded back to the 
Board.  

The veteran has raised the issues of service connection for 
erectile dysfunction, the propriety of the amount of monies 
paid in past due benefits in conjunction with the veteran's 
service-connected post-traumatic stress disorder, and the 
initial noncompensable evaluation for sinusitis.  The Board 
refers these matters to the RO for appropriate action.  

The issues of entitlement to an initial rating in excess of 
10 percent for degenerative changes of the left knee; 
entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to June 
8, 2000; and entitlement to a rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine from June 
8, 2000, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is necessary on his part.


FINDINGS OF FACT

1.  The veteran's shrapnel wound residuals of the left thigh 
based on muscle damage are productive of no more than 
moderate disability of Muscle Group XIV; he does not have 
moderately severe impairment.  

2.  The veteran's shrapnel wound residuals of the left thigh 
result in mild impairment to the femoral nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's shrapnel wound residuals of the left thigh based on 
muscle injury have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.56, 
4.57, 4.59, 4.73, Diagnostic Code 5314 (1994 & 2006).

2.  A 10 percent rating is warranted for mild impairment to 
the femoral nerve.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.124a, Part 4, Diagnostic Code 8526 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in June 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in September 2006.  
The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The claimant's pertinent VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected left thigh 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for muscle 
disability there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
the extent that a separate rating has been assigned for nerve 
impairment, the effective date will be addressed when the 
case is returned to the RO.  




Rating of the Shrapnel Wound Residuals of the Left Thigh

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

On December 16, 1969, the veteran was treated for a fragment 
wound to the left leg which was debrided and packed.  A dry 
dressing was applied.  On December 23, 1969, the sutures were 
removed and it was noted that the suture line looked good.  
On January 1, 1970, it was indicated that there was no 
infection.  The wound was cleaned and dressed.  On January 
18, 1970, the veteran complained of pain at the site of the 
fragment wound which was completely closed.  The veteran 
reported that the pain was continuous and bothering him at 
the current time.  A surgeon indicated that the wound was 
well healed, the tissue was soft, and there was no infection.  
He opined that the pain was probably from nerve regeneration 
and this also caused numbness.  The surgeon stated that the 
x-rays were negative and even after the wound was reopened, 
there was no discernable cause for the pain.  The veteran 
continued to complain of pain.  On March 27, 1970, the 
veteran reported that he was also having numbness in the left 
thigh and knee.  Range of motion was full and without pain.  
Ligaments were intact.  There was small palpable crepitation 
on McMurray's test, but no pain.  X-rays revealed retained 
fragments.  Specifically, there was a metallic fragment about 
3 millimeters in length in the soft tissues of the anterior 
thigh in line with the femur about the distal quarter of the 
diaphysis of the femur.  No bony abnormality was appreciated.  
On the February 1971 separation examination, the shrapnel 
wound to the left leg was noted.  

The veteran's shell fragment wound was again examined in 
April 1971 for the purpose of determining whether he was 
qualified to be separated from service.  There was a full 
range of motion of the knee joint.  The pulses in the left 
lower extremity were normal. He had good strength of the 
quadriceps.  The diagnostic impression was status post 
fragment wound of the left lower thigh, and he was cleared 
for separation from service.

Post-service, the veteran underwent a VA examination in 
October 1971.  The examiner noted that the veteran had 
sustained a shrapnel wound which was a solitary wound 
involving just the distal anterior left thigh.  Current 
symptoms consisted of aching discomfort in the left thigh on 
prolonged walking and standing and changes in weather.  There 
was no functional loss whatsoever.  On examination, a 2.5 by 
1 centimeter transverse ovoid scar overlying the distal 
anterior thigh was seen.  It was nondepressed, nonadherent, 
and nontender.  There was no functional loss.  The diagnosis 
was residuals of shrapnel fragment wound, anterior left 
thigh, mildly symptomatic and without functional loss.   

In a February 1972 rating decision, service connection was 
granted for residuals of a shrapnel wound to the anterior 
left thigh and a 10 percent rating was assigned under 
Diagnostic Code 5314 effective May 1971.  The 10 percent 
rating was confirmed and continued for many years.  

In August 1994, correspondence was received from the veteran 
in which he claimed that his left leg disability had 
worsened.  

In November 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He related that he was 
experiencing pain in the left thigh which significantly 
affected his ability to walk long distances or to climb 
stairs.  He reported that he was experiencing numbness in the 
left thigh as well as the rest of the lower extremity.  He 
stated that his left leg often went to sleep.  He indicated 
that no physician had informed him that there was permanent 
nerve damage resulting from his shrapnel wound.

In January 1996, the veteran underwent electromyography (EMG) 
studies of the lower extremity.  The results were normal.  

The veteran was also afforded a VA muscles examination in 
January 1996.  At that time, the veteran reported that he 
experienced some pain above the left knee at times.  The 
examiner noted no tissue loss, some mild penetration of the 
muscles above the knee, a small scar, no adhesions, no loss 
of strength, no muscle hernia, and some mild pain at times.  
The examiner diagnosed shrapnel wound to the lower left 
internal thigh, mildly symptomatic.  A VA joints examination 
was limited to the left knee and left hip and revealed no 
abnormalities.  

In November 1996, the veteran was afforded another VA joints 
examination.  Physical examination of the left thigh scar 
revealed that it was flat, not raised, nontender, and without 
adhesions.  It was noted that the veteran had mild post-
traumatic patellofemoral chondromalacia which was secondary 
to the left thigh injury because the injury occurred right 
over the quadriceps tendon which injured the extensor 
mechanism, thus causing abnormal musculoskeletal 
biomechanics.  

In December 1997, the veteran was afforded a VA joints 
examination.  At that time, the veteran complained of pain, 
swelling, and weakness in his left distal thigh area that was 
precipitated by prolonged walking and standing.  He denied 
having limitation of motion.  On physical examination, a 
slight limp was observed, although he stood with normal 
alignment of the lower extremities and walked with an 
essentially normal gait.  He was able to walk on tiptoes and 
heels and could squat and duck waddle for short distance.  
Good strength of quadriceps function of the left knee 
relative to the right was shown in both supine and squatting 
positions.  The left thigh measured 47.5 centimeter in 
circumference with the right measuring 46.5 centimeter.  The 
veteran was diagnosed with a soft tissue wound to the distal 
left thigh.  Based on the x-rays and physical findings, the 
examiner commented that the veteran had very good strength 
and function in the left quadriceps muscle mass relative to 
the right and that there was no objective basis for stating 
that the shrapnel wound to the left thigh led to left knee 
joint problems.  

In February 2000, the veteran was afforded a VA muscles 
examination.  At that time, he reported weakness in the left 
lower extremity.  He stated that there was pain in the area 
of the shrapnel wound that was present 85 to 90 percent of 
the time that shoots down the thigh into the lower leg.  He 
denied other symptoms.  Physical examination revealed mild 
muscle loss at the base of the scar.  There was no atrophy of 
the quadriceps muscle or tenderness to palpation.  Strength 
was normal with flexion and extension.  The veteran was 
diagnosed with a shrapnel wound to the left quadriceps muscle 
in 1969, with a small amount of muscle loss, with normal 
strength at the current time.  The veteran was also provided 
a joints examination which attributed post-traumatic 
arthritis of the left knee to the left thigh injury.  A 
private physician, T.E.S., M.D., opined the same.  

In a March 2001 addendum to the muscles examination, it was 
noted that the veteran's muscle was able to move the joint 
through a full range of motion without pain or loss of 
strength.  The muscle group was not contracted, and the 
involved wound to the distal quadriceps muscle group had not 
affected the knee joint. There was no easy fatigability or 
weakness.  It was also noted that the scar was nontender and 
nonadherent.  

In January 2001, the veteran was afforded another VA muscles 
examination.  It was noted that there was a 2 centimeter, 
nontender, nonadherent traumatic scar over the distal left 
quadriceps muscle mass, which was located approximately 4-5 
centimeters proximal to the patella.  It was noted that the 
knee joint was not affected by the injury, the fragment 
struck the muscles only.  It was a small wound and of little 
functional significance.  The joints examination recorded the 
same information.  

In March 2003, the veteran was afforded VA muscles, joints, 
and peripheral nerve examinations.  At that time, there was 
no evidence of small shrapnel problems.  The scar was 
asymptomatic.  The veteran reported occasional soreness in 
his left thigh.  X-rays of the left femur revealed foreign 
body in the soft tissues of the distal left thigh.  It was 
also noted that the veteran had chronic neuritis secondary to 
pressure from a lumbar disc, mainly involving the left leg.

In August 2003, the veteran was afforded another VA joints 
examination.  Peripheral neuropathy examination was normal.  
Motor activity was also normal, though there seemed to be a 
decrease in the strength of the left thigh muscles and the 
strength of the lower leg when flexed.  The remainder of the 
motor and sensory arc in both lower extremities appeared 
normal.  The veteran's neuritis, secondary to possible lumbar 
disc, was subjective.

In a March 2005 letter, A.A., M.D., noted that the veteran 
had sustained a shrapnel wound injury to his left thigh which 
required sutures.  This physician then discussed the 
veteran's left knee and back problems.  

In a May 2006 letter, M.S.B., M.D., indicated that the 
veteran had pain in the area of his shrapnel wound.  The pain 
appeared to be consistent with nerve injuries to the thigh 
from the shrapnel and was not radicular and related to the 
back.  

In May 2006, the veteran was afforded a VA nerves 
examination.  It was noted that the claims file was reviewed 
in detail.  Physical examination revealed a small scar in the 
region of the anterior thigh.  There was numbness in the 
distribution of the left lateral femoral cutaneous nerve as 
well as a several centimeter patch of numbness distal to the 
left knee which appeared related to the shrapnel injury.  The 
impression was patch of sensory loss adjacent to the left 
knee which was more likely than not related to his shrapnel 
nerve injury.  In addition, the veteran was diagnosed as 
having a chronic S1 radiculopathy on the left which was as 
likely as not related to his lumbosacral spine disability.  

The veteran was also afforded a joints examination and the 
claims file was reviewed.  It was noted that the veteran 
continued to complain of pain.  It was noted that there was a 
well-healed nontender, traumatic scar just proximal to the 
knee.  This did not affect range of motion of the knee.  
There was no incoordination or fatigability.  There was no 
objective clinical evidence of retained foreign bodies in the 
distal thigh.  The diagnosis was soft tissue wound of the 
left thigh.  

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries, were revised effective July 3, 
1997. 

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996).

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5314, reveals no changes in the 
evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability include minimal scar, slight, 
if any, evidence of fascial defect, atrophy, or impaired 
tonus, and no significant impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged. Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  3 8 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Code 5314, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The Board notes that both the old and new versions of the VA 
regulations governing muscle disabilities are equally 
favorable to the veteran with regard to left thigh fragment 
wound injury and not substantively different with regard to 
this injury.  Thus, the analysis below applies to both 
versions of the regulations.  Similarly, consideration of the 
old and new criteria is not prejudicial as the distinctions 
are minor.

Diagnostic Code 5314 pertains to impairment of Muscle Group 
XIV.  Muscle Group XIV is the anterior thigh muscle group.  
The functions of this muscle group are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XVII in postural support of the 
body, and acting with the hamstring muscles in 
synchronization of the hip and the knee.  The involved 
muscles include the sartorius, the rectus femoris, the vastus 
externus, the vastus intermedius, the vastus internus, and 
the tensor vaginae femoris.  Under Diagnostic Code 5314, a 
moderate injury warrants a 10 percent rating.  A moderately 
severe injury warrants a 30 percent rating.  A severe injury 
warrants a maximum 40 percent rating.  

The inservice medical records show that the veteran sustained 
a muscle injury from a fragment wound.  A through and through 
injury was not shown; however, the wound was debrided.  Thus, 
it was classified as a moderate injury.  There was no 
fracture or bone injury.  No nerve injury was indicated in 
the service medical records.  

The veteran is currently rated under Diagnostic Code 5314, 
indicative of muscle damage to Muscle Group XIV.  The Board 
finds that a higher rating based on a moderately severe 
muscle injury is not warranted.  

VA regulations provide that the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  The veteran has a 
small amount of muscle loss or mild muscle loss.  See 
February 2003 VA muscles examination report.  He does not 
have any muscle atrophy or muscle herniation.  On only one 
examination was there any decrease in strength.  See August 
2003 VA joints examination report.  Due to the left thigh 
injury, the other cardinal signs and symptoms of muscle 
disability are not shown.  The VA examination reports 
consistently show only a mildly symptomatic residual injury 
based on muscle injury.  Further, the veteran does not have 
loss of deep fascia, more than mild muscle substance, or 
normal firm resistance of muscles compared with sound side.  

The Board notes that the evidence of record does show work 
impairment, but it is due to knee and back issues which are 
separately service connected and rated.  

The Board further notes that the scar is essentially 
asymptomatic.  It is well-healed, nontender, and nonadherent.  
It does not cause functional impairment.  Thus, a separate 
rating for a symptomatic scar is not warranted.  The veteran 
demonstrates minimal loss of hip movement which is 
contemplated within the rating for moderate disability, but 
does not have impairment with knee function which is not 
already compensated in conjunction with his service-connected 
left knee disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  The veteran's separate left knee disability is rated 
based on limitation of motion.  

In addition, the Board has considered whether a higher rating 
would be warranted based on limitation of motion, painful 
motion, or on any other basis based on other functional 
impairment with consideration of the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the veteran 
does not have compensable limitation of motion or painful 
motion of the left thigh or hip.  As noted, the left knee has 
been separately rated on that basis.  As such, a higher 
rating on the basis of limitation of motion/painful motion is 
not warranted.  

The recent August 2006 VA neurological examination indicated 
that the veteran had a patch of sensory loss adjacent to his 
left knee which was related to the shrapnel wound injury.  
The examination report also noted numbness in the 
distribution of the left lateral femoral cutaneous nerve.  
Although the prior medical evidence does not document nerve 
injury, the VA examiner indicated that he thoroughly reviewed 
the claims file and his medical opinion is considered to be 
competent.  

Impairment to the femoral nerve is rated using the criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 8526.  Specifically, a 
10 percent rating is assigned when there is evidence of mild 
incomplete paralysis; a 20 percent rating is assigned when 
there is evidence of moderate incomplete paralysis; a 30 
percent rating is assigned when there is evidence of severe 
incomplete paralysis; and, a 40 percent rating is assigned 
when there is evidence of complete paralysis of the 
quadriceps extensor muscles.  

The 10 percent evaluation contemplates the presence of mild 
incomplete paralysis.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When involvement is wholly sensory, the rating 
should be for the mild, or at the most, moderate degree.  
38 C.F.R. § 4.124a.  

The Board finds that the impairment is wholly sensory and is 
mild in degree.  The examiner identified areas of numbness 
related to the fragment wound injury of the left thigh.  
There were no symptoms of loss of function other than the 
indicated numbness.  Accordingly, the Board finds that a 10 
percent rating, but no more, is for assignment for mild 
impairment to the femoral nerve.  To the extent that the 
external cutaneous nerve of the thigh may be involved, mild 
and moderate impairment is not compensable.  

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent for residuals of the muscle 
injury.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  
However, the evidence supports a separate 10 percent rating 
based on mild impairment to the femoral nerve.


ORDER

An increased rating for shrapnel wound residuals of the left 
thigh based on muscle injury is denied.  

A separate 10 percent rating for mild impairment to the 
femoral nerve is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The Court has vacated and remanded the issues of entitlement 
to an initial rating in excess of 10 percent for degenerative 
changes of the left knee; entitlement to a rating in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine, prior to June 8, 2000; and entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine from June 8, 2000, to the Board for 
consideration of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  
The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 
The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Thus, the Board cannot initially consider whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).  
A review of the evidence includes medical statements that the 
veteran has work interference.  In fact, Dr. A.A. cited to 
"marked interference with employment" due to the left knee 
and back disabilities.  Since the issue of entitlement to 
extraschedular ratings was not addressed, the Board finds 
that the RO should adjudicate the issue as to each disability 
in the first instance.  This is of particular importance as 
it does not appear the correspondence sent to the veteran 
provided adequate notification of the evidence necessary to 
support an extraschedular rating.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).
Further, with regard to the veteran's low back disability, 
the Board notes that the rating schedule has been amended as 
pertains to spine ratings several times during the course of 
the appeal.  In pertinent part, these changes currently 
permit rating both orthopedic and neurologic impairment.  The 
August 2006 VA examination report referred to recent EMG 
studies.  Although it appears that an effort was being made 
to obtain this medical information, there are no current EMG 
studies of record.  Therefore, it must be determined if any 
exist.  Further, the VA examiner indicated that the veteran 
referred to radiculopathy on the left side.  However, he 
stated that it could not be confirmed due to the negative 
EMG.  
The Board finds that the veteran should be afforded VA 
orthopedic and neurological examinations of the spine.  In 
addition, current EMG studies should be conducted.  
Accordingly, this matter is REMANDED for the following 
actions:

1. Please provide the veteran with 
additional VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding entitlement to an 
extraschedular rating for each of the 
remaining three issues:

2.  Obtain the VA EMG studies to which 
the August 2006 examiner referred in the 
neurological examination report.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
for the purpose of determining the 
nature, and extent of the veteran's 
service-connected low back disability.  
The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  All indicated tests and 
studies should be performed.  EMG studies 
should be conducted, if indicated.  The 
examiner should be requested to report 
the range of motion of the low back in 
degrees of arc.  The examiner should note 
that normal ranges of motion of the 
thoracolumbar spine for VA purposes are 0 
to 90 degrees in flexion, 0 to 30 degrees 
in extension, 0 to 30 degrees in left and 
right lateral flexion, and 0 to 30 
degrees in left and right rotation.  All 
findings and diagnoses should be reported 
in detail.  

If the veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The examiner should obtain and record a 
complete history concerning the disorder, 
especially regarding occupational 
impairment, to include the amount of time 
missed from work and work restrictions 
and accommodations due to the low back 
disability.

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  

If possible, the examiner should indicate 
whether the veteran has had 
incapacitating episodes over the last 12 
months, and, if so, the number of 
episodes and the duration of the 
episodes.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  The RO's readjudication 
should reflect consideration of whether an 
extraschedular rating(s) is(are) warranted 
regarding the service-connected disorders 
pursuant to 38 C.F.R. § 3.321(b)(1).  If any 
issue remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to any 
issue(s) remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


